Citation Nr: 0119836	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  88-06 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to July 
1946.  

This matter initially came before the Board on appeal from a 
September 1987 rating decision of the RO that denied service 
connection for the cause of the veteran's death.  

In June 1988 and March 1989, the Board remanded the case for 
additional development.

On January 24, 1991, the Board promulgated a decision that 
denied service connection for the cause of the veteran's 
death.  


ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of denial of due 
process.  An example of circumstances in which denial of due 
process would be considered is when a Statement of the Case 
or required Supplemental Statement of the Case was not 
provided.  38 C.F.R. § 20.904(a) (2000).  

Following the Board's June 1988 and March 1989 Remands, the 
RO undertook considerable development of the record.  In 
September 1989, the RO received medical evidence from 
Memorial Hospital of Sheridan County.  In November 1989, the 
RO issued a Supplemental Statement of the Case (SSOC).  It 
appears, however, that the Sheridan County medical records 
had not been associated with the claims folder when the SSOC 
was issued-the records appear after the SSOC in the folder 
and are not mentioned in the SSOC.  

An SSOC will be furnished to the appellant when additional 
pertinent evidence is received after a Statement of the Case 
or most recent SSOC has been issued.  38 C.F.R. § 19.31 
(1990).  An SSOC will also be issued following development 
pursuant to a remand by the Board unless the only purpose of 
the remand is to assemble records previously considered by 
the RO.  Id.  

At the time of the Board's January 24, 1991, decision, the RO 
had failed to issue an SSOC addressing the medical evidence 
from Memorial Hospital of Sheridan County.  As this evidence 
was pertinent and obtained pursuant to a Board remand, the 
appellant was denied due process.  

Accordingly, in order to afford the appellant her due process 
rights, the January 24, 1991, decision of the Board is 
VACATED pursuant to 38 C.F.R. § 20.904.  A new decision will 
be entered as though the initial determination had not been 
made.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals





